RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, ha concedido a los empleados y funcionarios de la Rama Judicial la mañana del miércoles 24 de diciembre de 2008 sin cargo a vacaciones, y 26 y 31 de diciembre de 2008 y 2 de enero de 2009, libres con cargo a la licencia de vacaciones.
A tales efectos, y según nuestra facultad para reglamen-tar los procedimientos judiciales, disponemos que al com-putar los términos establecidos en las distintas leyes y re-glas aplicables a los procedimientos y trámites judiciales se aplicará lo dispuesto por los Arts. 388-389 del Código Político de 1902 (1 L.P.R.A. sees. 72-73) y se considerarán 24, 26 y 31 de diciembre de 2008 y 2 de enero de 2009, como días feriados. Cualquier término que venza miércoles 24 o viernes 26 diciembre de 2008, se extenderá hasta el próximo día laborable, 29 de diciembre de 2008. Cualquier término que venza miércoles 31 de diciembre de 2008 o viernes 2 de enero de 2009, se extenderá hasta lunes 5 de enero de 2009, próximo día laborable.

Se ordena la inmediata difusión pública de esta resolución.

*158Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo